This is an appeal from a hearing had on *Page 599 
habeas corpus in the court below seeking a reduction of the amount of the bail fixed by the lower court. This was an ordinary case charging arson.
The evidence shows that the applicant (Bowman) was a man without any means, and while he had some relatives and many friends, with one exception, none of them had any property such as would enable them to make his bond. The exception was a friend who refused outright to go on his bond for the sum of $6000, which was fixed by the court as the amount of his bail bond in this case. The evidence further shows that prior to the indictment, on a preliminary hearing, his bail bond in this case was fixed at $1500, which he succeeded in giving by said friend, who was able to make bond for him, and others, going on that bond. It also shows that he had been indicted in another case, a felony, growing out of this alleged arson. His bond in that case was $1000. He also succeeded in making that bond.
Under the circumstances of this case the bail herein fixed at $6000 was excessive. We see no necessity of discussing the question or referring to the authorities. Under the circumstances we think the amount of the bail bond should be reduced, and that $1500 would be a reasonable amount therefor. The judgment of the District Court will, therefore, be reversed and appellant's bail herein fixed at $1500.
Bail reduced and fixed at $1500.
Bail reduced.